DETAILED ACTION


Allowable Subject Matter
Claims 1-5, 7, and 8 are allowed.
The following is an examiner’s statement of reasons for allowance.
The closest prior art of record is US 2002/0066737 to Stack.  Claim 1 has been amended to overcome the previous interpretation of Stack in the Non-Final rejection dated 02/05/2021.  Further, in paragraph 0013, Stack recites, “It should further be appreciated that, for manufacturing purposes, there must be a 2 mm to 10 mm gap between the side walls 20, 26 of the fuel tank 10 and the support structure 30.”  In other words, sidewalls 20 and 26 could not be relied upon as “the facing walls” of claim 1 because the strut 30 of Stack could not reasonably be interpreted as “extending between the facing walls…opposite axial ends fixed to the facing walls.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON M ANDERSON/Primary Examiner, Art Unit 3733